NOS. 12-17-00335-CR
                                      12-17-00336-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

TODD ALLEY,                                      §      APPEALS FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Todd Alley, acting pro se,
filed a notice of appeal challenging the denial of his motion to dismiss charges and the denial of
his motion requesting protection from retaliation, and asking this Court to grant his motion to
dismiss and a motion to remove his appointed standby counsel. On November 1, 2017, this
Court notified Appellant that his notice of appeal does not show the jurisdiction of this Court,
i.e., the orders being appealed are not appealable. We informed Appellant that his appeals would
be dismissed unless the information was amended on or before December 1 to show this Court’s
jurisdiction. The deadline has passed and Appellant has neither shown the jurisdiction of this
Court nor otherwise responded to the November 1 notice.
       As a general rule, an appeal in a criminal case may be taken only from a judgment of
conviction. See State v. Sellers, 790 S.W.2d 316, 321 n.4. (Tex. Crim. App. 1990); see
also Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961). However, there are
certain narrow exceptions. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no
pet.) (listing exceptions). The orders Appellant complains of are not judgments of conviction nor
do they fall within any exception to the general rule. Therefore, because we have no jurisdiction
over the appeals, we dismiss the appeals for want of jurisdiction.
Opinion delivered December 6, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 6, 2017


                                         NO. 12-17-00335-CR


                                         TODD ALLEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1204-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 6, 2017


                                         NO. 12-17-00336-CR


                                         TODD ALLEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1205-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.